Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/22 has been entered. 

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “performing a payment transaction between a user and a payee; initiating a user request to perform the payment transaction, presenting…, in response to initiation of the user request, a user operative interface for the user to provide details of the payment transaction; selecting….a payment instrument of the user for payment of the payment amount to the payee, and generating a payment request…” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “obtaining…the payment transaction details comprising payee identification data and a payment amount; communicating the payment request; receiving…a selection of the payment instrument; based on the payment instrument selection, receiving…details of the payment instrument, and electronic device and payment network.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited electronic device and payment network, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras 0084. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “obtaining…the payment transaction details comprising payee identification data and a payment amount; receiving…a selection of the payment instrument; based on the payment instrument selection, receiving…details of the payment instrument,” when considered as a whole, is a mere data gathering step considered to be insignificant extra-solution activity. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “communicating the payment request,” as the transmission of data is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  More specifically, dependent claim 2-6, 8-9 and 20 do not recite any additional element but merely further narrow the scope of the abstract idea. Claims 11, 12 and 16 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, claims 7, 13-15, 17-19 recite additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al (WO 2013/142917) in view of Cataline et al (Cataline hereinafter, US PUB: 2012/0226607).
Re claim 1. Banks discloses an electronic device for performing a payment transaction between a user and a payee, the electronic device configured for executing a payment application operative on the electronic device, the payment application comprising: a transaction request module configured for: initiating a user request to perform the payment transaction; and receiving, by the user via the user operative interface, a selection of the payment instrument of the user for payment of the payment amount to the payee (0167); based on the payment instrument selection, receiving, via the user operative interface, details of the payment instrument (see paras 0168-0170) and a payment request module configured for: generating a payment request comprising the payment transaction details and selected payment instrument details (see paras 0027); and communicating the payment request to a payment network for subsequent processing of the payment transaction (see paras 0169). Banks does not explicitly disclose presenting, on a display of the electronic device and in response to initiation of the user request, a user operative interface including a plurality of options for the user to input payment transaction details of the payment transaction and a payment mode field for the user to select a payment instrument of the user; upon selection of one or more of the plurality options obtaining, via the user operative interface, the payment transaction details comprising payee identification data, a payment amount and other payee details not originally entered by the user nor the payee, the payee identification data including one or more of the following: a name, an address, a contact number, and an account number of the payee. However, Cataline discloses presenting, on a display of the electronic device and in response to initiation of the user request, a user operative interface including a plurality of options for the user to input payment transaction details of the payment transaction and a payment mode field for the user to select a payment instrument of the user; upon selection of one or more of the plurality options obtaining, via the user operative interface, the payment transaction details comprising payee identification data, a payment amount and other payee details not originally entered by the user nor the payee, the payee identification data including one or more of the following: a name, an address, a contact number, and an account number of the payee (see fig.3, see paras 0023, 0041). Thus, it would have been obvious to one of ordinary skill in the art to incorporate the payment network of Cataline in the system of Banks to process the payment transaction.
Re claim 2. Banks discloses the electronic device according to claim 1, wherein the payment application is integrally operative as part of an operating system of the electronic device (see paras 0082, 0149). Re claim 3. Banks discloses the electronic device according to claim 2, wherein the payment application is executed in response to user activation of a payment application icon displayed on a graphical user interface of the electronic device (see paras 0079). Re claim 4. Banks discloses the electronic device according to claim 1, wherein the payment application is cooperative, via an application programming interface, with other application(s) operative on the electronic device (see paras 0082). Re claim 5. Banks discloses the electronic device according to claim 4, wherein the payment application is executed in response to processing user input via the other application(s) (see paras 0149). Re claim 6. Banks further discloses the electronic device according to claim 1, wherein the plurality of options relate to one or more of optical codified data, contacts stored on the electronic device, transaction history, and proximity to the user (see the abstract). Re claim 7. Banks further discloses the electronic device according to claim 1, wherein obtaining the payee identification data comprises capturing optical codified data displayed on a graphical user interface of the electronic device or on a physical medium (see the abstract). Re claim 8. Banks further discloses the electronic device according to claim 1, wherein the payee identification data is obtained by selection of the payee based on transaction history data and/or location data of the electronic device (see paras 0202). Re claim 9. Banks further discloses the electronic device according to claim 1, wherein the payment instrument is selected by the user from a set of pre-registered payment instruments of the user (see paras 0084, 0171, 0195-0197). Re claim 10. Claim 10 recites similar limitations to claim 1 above and thus rejected using the same art and rationale as in claim 1 above.
Re claim 11. Banks discloses the method according to claim 10, further comprising activating, by the user, a payment application icon displayed on a graphical user interface of the electronic device to thereby execute the payment application, wherein the payment application is integrally operative as part of an operating system of the electronic device  (see paras 0082, 0149).  Re claim 12. Banks discloses the method according to claim 10, further comprising processing user input via other application(s) operative on the electronic device to thereby execute the payment application, wherein the payment application is cooperative, via an application programming interface, with the other application(s) (see paras 0079). Re claim 13. Banks further discloses the method according to claim 10, further comprising capturing, with a camera of the electronic device, optical codified data displayed on a physical medium to thereby obtain the payee identification data (see paras 0079). Re claim 14. Banks further discloses the method according to claim 10, further comprising capturing optical codified data displayed on a graphical user interface of the electronic device to thereby obtain the payee identification data (see paras 0079). Re claim 15. Banks further discloses the method according to claim 10, further comprising retrieving transaction history data and/or identifying payees proximate to the user based on location data of the electronic device to thereby obtain the payee identification data (see paras 0202). Re claim 16. Banks further discloses the method according to claim 15, further comprising selecting the payee based on the transaction history data and/or proximate payees to thereby obtain the payee identification data of the selected payee (see paras 0202). Re claim 17. Banks further discloses the method according to claim 10, further comprising retrieving a set of pre-registered payment instruments of the user for selecting the payment instrument (see paras 0084). Re claim 18. Banks further discloses the method according to claim 17, further comprising automatically selecting the payment instrument from the set of pre-registered payment instruments based on predefined conditions (see paras 0018, 0167). Re claim 19. Banks further discloses the method according to claim 10, further comprising receiving authentication data from the user for authenticating the selected payment instrument before generating the payment request (see paras 0043). Re claim 20. Claim 20 recites similar limitations to claim 1 above and thus rejected using the same art and rationale as in claim 1 above.

Response to Arguments
Applicant's arguments filed on 07/11/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claims are not directed to an abstract idea, citing McRo, the examiner disagrees. In McRo, the claimed rules transforms a traditionally subjective process performed by humans into a mathematically automated process executed on computers. The human process and computer process in McRO produced a similar result but do so in fundamentally different ways. It is the incorporation of the claimed rules, not the use of the computer that improves the existing technological process by allowing the automation of further tasks. In contrast, the present claims do not provide improved rules and “merely implement an old practice in a new environment.
Further, it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “performing a payment transaction between a user and a payee; initiating a user request to perform the payment transaction, presenting…, in response to initiation of the user request, a user operative interface for the user to provide details of the payment transaction; selecting….a payment instrument of the user for payment of the payment amount to the payee, and generating a payment request…” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
In response to applicant’s argument that the claims integrate any alleged judicial exception into a practical application, citing DDR and Cosmokey, the examiner disagrees. The examiner contends that the claim recites a combination of additional elements including “obtaining…the payment transaction details comprising payee identification data and a payment amount; communicating the payment request; receiving…a selection of the payment instrument; based on the payment instrument selection, receiving…details of the payment instrument, and electronic device and payment network.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited electronic device and payment network, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
The examiner further contends that while the patent claims in DDR Holdings, as described by the Court, involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The claimed solution in the DDR is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” But, this is not the case with the claimed subject matter, in which a generic computer system is simply being applied to carry out abstract steps.
The examiner contends that the claims Cosmokey are different from the pending claims because they are rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. The claims, in Cosmokey, "recite a specific improvement to authentication that increases security, prevents unauthorized access by a third party, is easily implemented, and can advantageously be carried out with mobile devices of low complexity."  Moreover, the invention solved a technical problem in the field of computer networks using steps that were not conventional. But, this is not the case with the claimed subject matter, in which a generic computer system is simply being applied to carry out abstract steps.
The examiner contends that there is a clear difference between the improvement in computer functionality, on one hand, and the use of existing computer as tools to perform a particular task, on the other. The alleged advantages that applicant’s tout do not concern improvements to computer capabilities but instead relate to alleged improvements in computer-based processes; that is, processes in which a computer is used as a tool in its ordinary capacity which is to process, send and receive data, store and display data. Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. 
Lastly, the arguments about the art rejection is moot in view of the newly introduced prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit